Supplement to CALVERT IMPACT FUND, INC. Calvert Large Cap Growth Fund Calvert Small Cap Fund Calvert Global Alternative Energy Fund Calvert Global Water Fund Statement of Additional Information dated January 31, 2011, revised May 2, 2011 Date of Supplement: May 17, 2011 Under “Portfolio Manager Disclosure – Other Accounts Managed by Portfolio Managers of the Funds – Global Water” on page 40, below the chart provided for Jens Peers and Catherine Ryan of KBI, add the following: KBI: Matthew Sheldon, CFA Accounts Managed other than Global Water as of April 30, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 0 5 1 Total Assets in Other Accounts Managed $0 $633.9 million $7.3 million Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Potential Conflicts of Interest in Managing a Fund and Other Accounts – Global Alternative Energy and Global Water ” on page 41, delete the heading listing the portfolio managers and replace it with the following: KBI: Jens Peers, Treasa Ni Chonghaile, Catherine Ryan, Colm O’Connor and Matthew Sheldon Under “Portfolio Manager Disclosure – Compensation of Portfolio Managers of the Funds – Global Alternative Energy and Global Water” on page 43, delete the heading listing the portfolio managers and replace it with the following: KBI: Jens Peers, Treasa Ni Chonghaile, Catherine Ryan, Colm O’Connor and Matthew Sheldon In the chart under “Portfolio Manager Disclosure – Securities Ownership of Portfolio Managers of the Funds – Global Water” on page 44, below the information provided for Catherine Ryan, add the following information (column headings are included here for ease of reference): Portfolio Firm Name of Portfolio Manager Portfolio Ownership Global Water KBI Matthew Sheldon, CFA None (as of April 30, 2011)
